Citation Nr: 1342713	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  09-29 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for arthritis of the knees. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral hand injury with arthritis. 

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral wrist injury with arthritis. 

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for mild obstructive disease with shortness of breath, to include as due to undiagnosed illness. 

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for anemia. 

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin disability. 

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chronic fatigue syndrome, to include as due to undiagnosed illness. 

8.  Entitlement to service connection for chronic fatigue syndrome, to include as due to undiagnosed illness.

9.  Entitlement to service connection for fibromyalgia, to include as due to undiagnosed illness.

10.  Entitlement to an increased rating for irritable bowel syndrome, currently rated as 30 percent disabling.

11.  Entitlement to total disability based upon individual unemployability for compensation purposes (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Russell P. Veldenz,  Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 to November 1992, including service in the Persian Gulf. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Cleveland, Ohio and a February 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in North Little Rock, Arkansas. The Veteran's claim is under the jurisdiction of the RO in North Little Rock, Arkansas. 

In April 2011, the Board remanded the case to the RO for additional development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In November 2011, the Veteran did not appear at a hearing before the Board. Without good cause shown for the failure to appear, the request for the hearing is deemed withdrawn. 38 C.F.R. § 20.704(d).

The Board notes that the RO issued a rating decision in May 2010 that denied service connection for posttraumatic stress disorder (PTSD).  It appears that the Veteran attempted to express disagreement to the ratings decision in a letter which has not been associated with the file.  In a letter dated in December 2012, the RO advised the Veteran that the notice of disagreement to the May 2010 ratings decision was untimely, but advised the Veteran that he could submit new and material evidence to re-open the claim of service connection for PTSD or appeal the administrative decision that his notice of disagreement to the May 2010 ratings decision was untimely.  The Veteran does have the remainder of the one-year period from December 31, 2012 to file a notice of disagreement to initiate an appeal.

The reopened claims of service connection for a knee disability, service connection for a bilateral hand disability, service connection for a bilateral wrist injury, service connection for mild obstructive disease, service connection for a skin disability, and service connection for anemia, as well as entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  By a rating decision dated in June 2004, the RO originally denied a claim of service connection for a knee disability, and the Veteran did not appeal that determination, nor was any new and material evidence received within the appeal period thereafter.

2.  Evidence added to the record since the June 2004 RO denial, considered in conjunction with the record as whole, relates to an unestablished fact necessary to substantiate the claim for service connection for arthritis of the knees, and raises a reasonable possibility of substantiating the claim.

3.  By a rating decision dated in June 2004, the RO originally denied a claim of service connection for residuals of a bilateral hand injury with arthritis, and the Veteran did not appeal that determination, nor was any new and material evidence received within the appeal period thereafter.

4.  Evidence added to the record since the June 2004 RO denial, considered in conjunction with the record as whole, relates to an unestablished fact necessary to substantiate the claim for service connection for residuals of a bilateral hand injury with arthritis, to include arthritis, and raises a reasonable possibility of substantiating the claim.

5.  By a rating decision dated in June 2004, the RO originally denied a claim of service connection for residuals of a bilateral wrist injury with arthritis, and the Veteran did not appeal that determination, nor was any new and material evidence received within the appeal period thereafter.

6.  Evidence added to the record since the June 2004 RO denial, considered in conjunction with the record as whole, relates to an unestablished fact necessary to substantiate the claim for service connection for residuals of a bilateral wrist injury with arthritis, and raises a reasonable possibility of substantiating the claim.

7.  By a rating decision dated in June 2004, the RO originally denied a claim of service connection for mild obstructive disease with shortness of breath to include as due to an undiagnosed illness, and the Veteran did not appeal that determination, nor was any new and material evidence received within the appeal period thereafter.

8.  Evidence added to the record since the June 2004 RO denial, considered in conjunction with the record as whole, relates to an unestablished fact necessary to substantiate the claim for service connection for mild obstructive disease with shortness of breath to include as due to an undiagnosed illness, and raises a reasonable possibility of substantiating the claim.

9.  By a rating decision dated in June 2004, the RO originally denied a claim of service connection for anemia, and the Veteran did not appeal that determination, nor was any new and material evidence received within the appeal period thereafter.

10.  Evidence added to the record since the June 2004 RO denial, considered in conjunction with the record as whole, relates to an unestablished fact necessary to substantiate the claim for service connection for anemia, and raises a reasonable possibility of substantiating the claim.

11.  By a rating decision dated in June 2004, the RO originally denied a claim of service connection for a skin disability, and the Veteran did not appeal that determination, nor was any new and material evidence received within the appeal period thereafter.

12.  Evidence added to the record since the June 2004 RO denial, considered in conjunction with the record as whole, relates to an unestablished fact necessary to substantiate the claim for service connection for a skin disability and raises a reasonable possibility of substantiating the claim.

13.  By a rating decision dated in June 2004, the RO originally denied a claim of service connection for chronic fatigue syndrome, claimed as joint and back pain due to fatigue, and the Veteran did not appeal that determination, nor was any new and material evidence received within the appeal period thereafter.

14.  Evidence added to the record since the June 2004 RO denial, considered in conjunction with the record as whole, relates to an unestablished fact necessary to substantiate the claim for service connection for chronic fatigue syndrome and raises a reasonable possibility of substantiating the claim.

15.  Chronic fatigue syndrome, including as due to an undiagnosed illness, was not shown in service and at any point since separation.  

16.  Fibromyalgia, including as due to an undiagnosed illness, was not shown in service and at any point since separation.  

17.  The current 30 percent rating for the Veteran's irritable bowel syndrome is the maximum schedular rating for irritable bowel syndrome and there is no evidence of severe or pronounced ulcerative colitis, with malnutrition, marked or otherwise; health only fair during remissions; anemia; general debility; or serious complications.  


CONCLUSIONS OF LAW

1.  The June 2004 rating decision which denied a claim for service connection for arthritis of the knees is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003); currently, 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence has been received since the June 2004 RO denial to reopen a claim of entitlement to service connection for arthritis of the knees.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).

3.  The June 2004 rating decision which denied a claim for service connection for bilateral hand injury with arthritis is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003); currently, 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

4.  New and material evidence has been received since the June 2004 RO denial to reopen a claim of entitlement to service connection for a bilateral hand injury with arthritis. 38 U.S.C.A. §§ 5108, 7104(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).

5.  The June 2004 rating decision which denied a claim for service connection for bilateral wrist injury with arthritis is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003); currently, 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

6.  New and material evidence has been received since the June 2004 RO denial to reopen a claim of entitlement to service connection for a bilateral wrist with arthritis.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).

7.  The June 2004 rating decision which denied a claim for service connection for mild obstructive disease with shortness of breath to include as due to an undiagnosed illness is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003); currently, 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

8.  New and material evidence has been received since the June 2004 RO denial to reopen a claim of entitlement to service connection for a mild obstructive disease with shortness of breath to include as due to an undiagnosed illness is final.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).

9.  The June 2004 rating decision which denied a claim for service connection for anemia is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003); currently, 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 13); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

10.  New and material evidence has been received since the June 2004 RO denial to reopen a claim of entitlement to service connection for anemia.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).

11.  The June 2004 rating decision which denied a claim for service connection for a skin disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003); currently, 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

12.  New and material evidence has been received since the June 2004 RO denial to reopen a claim of entitlement to service connection for a skin disability.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).

13.  The June 2004 rating decision which denied a claim for service connection for chronic fatigue syndrome is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003); currently, 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

14.  New and material evidence has been received since the June 2004 RO denial to reopen a claim of entitlement to service connection for chronic fatigue syndrome disability.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).

15.  Chronic fatigue syndrome, including as due to an undiagnosed illness, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.317 (2013).

16.  Fibromyalgia, including as due to an undiagnosed illness, was not in incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.317 (2013).

17.  There is no legal basis for the assignment of a rating higher than 30 percent for irritable bowel syndrome. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 2013); 38 C.F.R. §4.114; Diagnostic Code 7319 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

As the claims to reopen service connection for arthritis of the knees, service connection for residuals of a bilateral hand injury, service connection for residuals of a bilateral wrist injury, service connection for mild obstructive disease, service connection for anemia, service connection for a skin disability, and service connection for chronic fatigue syndrome are resolved in the Veteran's favor, further discussion here of compliance with the VCAA with regard to the claims to reopen is not necessary.

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre- adjudication VCAA notice by letters, dated in June 2008 and May 2009.  The notice included the type of evidence needed to substantiate the claim for an increased rating for irritable bowel syndrome, namely, evidence that the symptoms had increased.  The notice also included the type of evidence needed to substantiate the reopened claim of service connection for chronic fatigue syndrome, and service connection for fibromyalgia, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.  

The Veteran was notified that VA would obtain service treatment records, VA records, and records from other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable.

As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Peake, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of a disability and the effect that worsening has on employment).  Further VCAA notice is not required.


Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained the Veteran's entrance examination, VA records, and afforded the Veteran VA examinations in February 2008 and September 2008 for the irritable bowel syndrome disability and in December 2009 for chronic fatigue syndrome and fibromyalgia.  

The reports of the VA examinations included a review of the Veteran's medical history, an interview and an examination of the Veteran, as well as sufficient findings to rate disability.  Therefore, the Board concludes that the VA examination is adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As discussed below, the Veteran's service treatment records, except for his entrance examination, have not been located.  The Veteran has requested that the medical records be obtained directly from the two ships where he served.  The Board finds that no prejudice to the Veteran has occurred proceeding to an adjudication of the issues discussed below without associating these records with the file.  As to the service connection claims of chronic fatigue syndrome and fibromyalgia, the medical evidence does not establish that the Veteran currently has chronic fatigue syndrome and fibromyalgia.  As to the irritable bowel syndrome disability, the Veteran is already service connected for irritable bowel syndrome and any records from service would not address the current level of severity of irritable bowel syndrome.

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 


Analysis

Initially, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

General Principles on Reopening a Claim for Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  With a chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).)  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).




Original Denial of Claims

The record establishes that the claim of service connection for a bilateral knee disability, bilateral hand disability, bilateral wrist disability, mild obstructive disease, anemia, a skin disability, and chronic fatigue syndrome were denied in a rating decision dated in June 2004.  The Veteran was notified of the decision by a letter issued in June 2004.  No appeal was taken from that determination, and the rating decision became final.  38 U.S.C.A. § 7105.  In this regard, it is additionally noted that no additional evidence pertinent to any of the foregoing claims, to include Federal, VA, or uniformed services treatment records, were received within one year of the notice of the June 2004 determination.  See 38 C.F.R. § 3.156(c).

The next communication from the Veteran regarding his knee disability claim occurred in June 2008 when the Veteran filed a claim to reopen the claim for service connection for a bilateral knee disability, bilateral hand disability, bilateral wrist disability, mild obstructive disease, a skin disability, and anemia.  The Veteran filed a claim in January 2009 for service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness, which the RO construed as a claim to reopen the claim for service connection for fatigue.  

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When an appellant seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material." 

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1990).  The Court has held that there is a very low threshold for reopening claims, stating that the requirements in the regulations that the evidence "raises a reasonable possibility of substantiating the claim" should be read as enabling reopening rather than precluding it.  Shade v Shinseki, 24 Vet. App. 110, 118 (2010).

Regardless of the RO's determination, that is, whether it re-opened a claim for service connection or not, the Board is not bound by that determination as to whether the claim should be reopened, and must consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

Reopening a Claim for Service Connection for a Knee Disability

In May 2003, the Veteran complained of bilateral knee pain since 1989.  

The RO denied the claim for service connection for a bilateral knee disability because there was no evidence that he had a current disability.  Since the prior final rating decision in May 2004, VA has received additional evidence, including VA treatment records, and lay statements by the Veteran and a friend.

In January 2008, The Veteran had a history of bilateral knee pain, but x-rays were normal. 

In a statement in June 2008, the Veteran stated he hurt both knees while serving as a launch and recovery specialist aboard aircraft carriers.  He had to duck walk with a 70-90 pound hold back bar which hooked to the plane in the launch system.  The Veteran contends this repeated movement resulted in his current bilateral knee disability

In June 2008, the Veteran complained of right knee pain.  The history included an injury to the right lower extremity in mid- May 2008 but the Veteran's history included degenerative joint disease of the right knee.  An MRI determined the Veteran had a posterior horn tear of the right lateral meniscus and significant patellofemoral changes.  The records indicate at least one arthroscopic surgery occurred in September 2008

In his notice of disagreement, the Veteran stated he initially injured both knees while serving aboard the USS America.

In a December 2009 VA examination that focused on the claims for chronic fatigue syndrome and fibromyalgia, the Veteran reported right knee pain which was chronic and in a sleeve pattern.  Both knees were examined and had a range of motion of 0-140 degrees bilaterally and without evidence of instability.  No other signs were elicited except for crepitus noted in each knee.  

To summarize the foregoing, the Veteran has submitted evidence of a meniscus tear and degenerative changes in the right knee and pain and crepitus in the left knee.  The Veteran has related the onset of his current bilateral knee disability to injury in service.

This evidence constitutes new evidence as it was not previously submitted to agency decision makers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  It shows that the Veteran has current knee disability with reported onset in service.

As the Board must presume the credibility of the evidence, the evidence raises a reasonable possibility of substantiating the claim.  The evidence shows a possible link between the Veteran's service and his current disability diagnosed as degenerative changes of the knees.  The establishment of a current disability and the lack of a relationship between the disability and service were both reasons for the prior final denial and subsequently after the Veteran filed his claim to reopen the claim of service connection for a back disability.  Therefore, the Board finds that new and material evidence has been received to reopen the previously denied claim of service connection for a back disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

As is addressed in greater detail in the REMAND below, further development is needed before reaching a decision on the merits of the reopened claim.

Reopening a Claim for Service Connection for Injuries the Bilateral Wrists and Bilateral Hands

Based upon the Board's review, the evidence for the claims for service connection for residuals of bilateral wrist and bilateral hand injuries are the same.  Further, the Veteran is a lay person without medical knowledge and cannot be expected to diagnose whether it is a disability in the hands or in the wrist (or both) that is causing his symptoms. See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that the claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction that his mental condition, whatever it is, causes him).  Therefore, the claims to reopen for service connection for residuals of bilateral wrist and bilateral hand injuries will be discussed together.

The record establishes that the claims of service connection for bilateral hand injuries and bilateral wrist injuries were denied in a rating decision dated in June 2004.  The RO denied the claim on the basis that the evidence failed to establish a permanent residual or chronic disability since service, even though the Veteran made a complaint of hand pain in his Gulf War examination occurring in May 2002.  

The evidence received since the May 2004 rating decision includes:

A statement in June 2008 where the Veteran stated he hurt both his hands and his wrists while serving as a launch and recovery specialist aboard aircraft carriers.  He had to duck walk with a 70-90 pound hold back bar which hooked to the plane in the launch system.  His friend, C. S., noted that the Veteran is unable to grasp anything with his hands such as opening the lids on jars.  

In his notice of disagreement, the Veteran stated he initially injured both hands and wrists while serving aboard the USS America.

In a December 2009 VA examination that focused on the claims for chronic fatigue syndrome and fibromyalgia, the Veteran reported developing discomfort bilaterally in his hands several years ago.  He had stiffness in the morning and found it difficult to write.  There were no other symptoms he associated to either the hands or the wrists.  The pain also did not limit him in his daily activities.  Upon examination, there was no tenderness, redness, erythemia, or swelling.  He had normal grip strength and movement.   Movement of the fingers was normal.  The diagnosis was right and left arthralgias.  

To summarize the foregoing, the Veteran has submitted evidence of a right and left hand and wrist disability, arthralgia.  The Veteran has related the onset of his current arthralgia disability to injury in service.  

This evidence constitutes new evidence as it was not previously submitted to agency decision makers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  It shows that the Veteran has current arthralgia disability with reported onset in service.

As the Board must presume the credibility of the evidence, the evidence raises a reasonable possibility of substantiating the claim.  The evidence shows a possible link between the Veteran's service and his current disability diagnosed as arthralgia.  The establishment of a current disability and the lack of a relationship between the disability and service were both reasons for the prior final denial and subsequently after the Veteran filed his claim to reopen the claim of service connection for a back disability.  Therefore, the Board finds that new and material evidence has been received to reopen the previously denied claim of service connection for bilateral hand and bilateral wrist disabilities.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

As is addressed in greater detail in the REMAND below, further development is needed before reaching a decision on the merits of the reopened claim.

Reopening a Claim for Service Connection for Mild Obstructive Disease

The record establishes that the claim of service connection for a respiratory obstructive disease was denied in the June 2004 rating decision.  A May 2002 pulmonary function test demonstrated mild obstructive disease, but the RO denied the claim on the basis that there was no evidence the mild obstructive disease was related to service.  Since that time, VA has received the following evidence:

In June 2008, the Veteran's friend, C. S., submitted a statement that she has observed that any time the Veteran does something strenuous, he becomes short-winded and must sit down and catch his breath.  This could include walking from one room to the next.  He also sometimes overheats and must use a fan or wet cloth to cool off.  The Veteran stated he has been diagnosed with mild obstructive disease and shortness of breath keeps him fatigued and requires long breaks.  He attributed his respiratory problem to breathing jet fumes in service.  He also believes he was exposed to asbestos when serving aboard the USS Enterprise while it was in dry dock.  During this time, he did sandblasting work and believes this exposed him to asbestos during the overhaul of the Enterprise.  

In September 2008, a chest X-ray report noted low lung volume without focal opacities or pleural effusion.  This was characterized as a stable chest without findings to support an active disease.  

To summarize the foregoing, before the final decision in May 2004, the Veteran had evidence of a current respiratory disability, mild obstructive disease.  Since that time, the Veteran has submitted evidence relating the onset of his current obstructive disability to jet fuel and asbestos exposure in service.

This evidence constitutes new evidence as it was not previously submitted to agency decision makers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  It shows that the Veteran has current mild obstructive disability with reported onset in service.

As the Board must presume the credibility of the evidence, the evidence raises a reasonable possibility of substantiating the claim.  The evidence shows a possible link between the Veteran's service and his current disability diagnosed as mild obstructive disease.  The establishment of the lack of a relationship between the disability and service was the reason for the prior final denial.  Therefore, the Board finds that new and material evidence has been received to reopen the previously denied claim of service connection for mild obstructive disease disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

As is addressed in greater detail in the REMAND below, further development is needed before reaching a decision on the merits of the reopened claim.

Reopening a Claim for Service Connection for Anemia

The record establishes that when the RO denied the claim of service connection for anemia in June 2004, the Veteran had been diagnosed with anemia and a B-12 deficiency, but the evidence did not establish that it was related to service.  The evidence since that time includes:

In June 2008, the Veteran submitted a statement that he was diagnosed as borderline anemic at discharge. He has had fatigue and at all times his iron levels have been low.  

VAMC records indicate laboratory results have resulted in low hemoglobin and hematocrit levels.  The diagnosis or problem lists have included anemia and B-12 deficiency.  

Since the denial of the claim of service connection for anemia in May 2004, the Veteran has related the onset of his current anemia disability to injury in service.

This evidence constitutes new evidence as it was not previously submitted to agency decision makers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  It shows that the Veteran has a current anemia disability with reported onset in service.

As the Board must presume the credibility of the evidence, the evidence raises a reasonable possibility of substantiating the claim.  The evidence shows a possible link between the Veteran's service and his current disability diagnosed as anemia along with a B-12 deficiency.  The establishment of lack of a relationship between the disability and service were both reasons for the prior final denial.  Therefore, the Board finds that new and material evidence has been received to reopen the previously denied claim of service connection for anemia disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Reopening a Claim for Service Connection for a Skin Disability

The record establishes that the claim of service connection for a skin disability, claimed as a rash and chemical burns disability.  The Veteran had been diagnosed with tinea versicolor as of May 2002 and it was noted in his Gulf War examination in November 2002.  The RO denied the claim in June 2004 on the basis that the evidence failed to establish the tinea versicolor or any other skin disability was related to service.  Since June 2004, VA has received the following evidence as it relates to a skin disability and its relationship to service:

In July 2008, the Veteran's friend, C. S., reported the Veteran frequently breaks out with rashes in his joints areas and torso.  At times, this makes it hard for the Veteran to walk or move.  The Veteran reported that he has been diagnosed with xenosis and dermatitis that he estimated covered 75 percent of his body.  He attributed the skin disabilities to his exposure to chemicals in service.  

In March 2007, the medical records noted that the Veteran was known to have pruritic rash that had manifested itself along his forearms and back of his legs.  It has also involved his axilla, back, and face.  The diagnosis was atopic dermatitis.  

In February 2008, the examiner concluded that the Veteran had typical eczematous appearing patches with hyperpigmentation and lichenification consistent with eczema and lichen simplex chronicus.  

To summarize the foregoing, the Veteran has submitted evidence of additional disabilities besides the tinea versicolor as he also has diagnoses of xenosis, dermatitis, eczema and lichen simplex chronicus.  The Veteran has related the onset of all current skin disabilities to jet fumes and other chemicals in service.

This evidence constitutes new evidence as it was not previously submitted to agency decision makers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  It shows that the Veteran has additional current skin disabilities with reported onset for all skin disabilities in service.

As the Board must presume the credibility of the evidence, the evidence raises a reasonable possibility of substantiating the claim.  The evidence shows a possible link between the Veteran's service and his current diagnosed disabilities.  The establishment of a current disability and the lack of a relationship between the disability and service were both reasons for the prior final denial.  Therefore, the Board finds that new and material evidence has been received to reopen the previously denied claim of service connection for a skin disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

As is addressed in greater detail in the REMAND below, further development is needed before reaching a decision on the merits of the reopened claim.




Reopening a Claim for Service connection for Chronic Fatigue Syndrome (CFS)

The record establishes that the Veteran filed a claim of service connection for joint and back pain with fatigue due to an undiagnosed illness.  This claim was denied in the June 2004 rating decision.  The RO denied the claim on the basis that the evidence failed to establish treatment for fatigue in service and the Veteran did not present any evidence of treatment or a diagnoses for fatigue.  

Since that time, in June 2008, the Veteran's friend, C. S., submitted a statement that she has observed the Veteran is unable to do anything strenuous.  He becomes short winded and must sit down to catch his breath and rest.  This includes walking from one room to the next.  The Veteran also becomes dizzy and overheats, requiring a fan or wet cloth to cool down.  The Veteran also observed that he is often short of breath and it keeps him fatigued, requiring long breaks.  He also asserted that he has now been treated for CFS. 

In August 2009, the Veteran provided a list of his medications for various medical conditions and asserted the medications also cause fatigue.  

In December 2009, at a VA examination, the Veteran denied experiencing any unexplained fatigue.  He was a full time student and periodically worked in lawn care.  He has not missed school or work.  He did not have any acute onset of fatigue and there is no fever, pharyngitis, or a 50 percent reduction in his activity level.  He does not have any constant need for sleeping and has not been incapacitated in the past year.  He sleeps about 4-5 hours a night and has not been evaluated for sleep apnea, although an evaluation was being considered.  He has been diagnosed with anemia and since he started treatment for anemia, he has improved energy.  He does not have any depression or anxiety.  The physical examination did not report any abnormalities.  Laboratory tests demonstrated he was slightly anemic.  The examiner concluded there was no evidence of CFS or an undiagnosed illness.  

In his March 2010 notice of disagreement, the Veteran also stated that he was treated for the condition in service and received a letter that he was exposed to agents in the Desert Storm.

To summarize the foregoing, the Veteran has submitted evidence of fatigue with evidence that he cannot perform strenuous activities.  While this evidence may be related to his claim for a respiratory obstructive disorder, it may also be evidence that the Veteran suffers from CFS.  Stated another way, it is evidence of fatigue and the Veteran is a lay person without medical knowledge to state what causes his fatigue. See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that the claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction that his mental condition, whatever it is, causes him).  Further, the Veteran has related the onset of his current fatigue to service.

This evidence constitutes new evidence as it was not previously submitted to agency decision makers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  It shows that the Veteran may have a current CFS disability with reported onset in service.

As the Board must presume the credibility of the evidence, the evidence raises a reasonable possibility of substantiating the claim.  The evidence shows a possible link between the Veteran's service and his current symptoms of fatigue.  The establishment of a current disability and the lack of a relationship between the disability and service were both reasons for the prior final denial the claim of service connection for fatigue.  Therefore, the Board finds that new and material evidence has been received to reopen the previously denied claim of service connection for CFS.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Having determined that the claim service connection for CFS should be reopened, and as the RO has considered the claim on the merits, de novo, in the February 2010 rating decision, the Board will now turn to the merits of the claim.  


Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  

Generally, to establish service connection on a direct incurrence basis, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may be established by continuity of symptomatology after service under 38 C.F.R. § 3.303(b).  The Federal Circuit recently held that continuity of symptomatology under § 3.303(b) applies only to the chronic diseases that are listed in § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Neither chronic fatigue syndrome nor fibromyalgia are listed as a disease under § 3.309 as a chronic disease.  

As noted, the Veteran served in the Persian Gulf.  VA will pay compensation to a Persian Gulf Veteran for qualifying chronic disability, resulting from any of the following (or any combination of the following): an undiagnosed illness or chronic multisymptom illnesses, including fibromyalgia and chronic fatigue syndrome, and or with signs or symptoms of an undiagnosed illness or medically unexplained chronic multisymptom illness.  38 C.F.R. § 3.317.

For service members who served in the Southwest Asia theater of operations during the Persian Gulf War who exhibit objective indications of chronic disability manifested by one or more specific signs or symptoms, such disability may be service connected provided that it became manifest during active service in the Southwest Asia theater of operations or to a degree of 10 percent or more provided that the disability cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 501(a); 38 C.F.R. § 3.317(a)(1).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. §3.317(a)(3).  For purposes of § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Signs and symptoms which may be manifestations of undiagnosed illness include signs or symptoms involving, but not limited to fatigue, signs or symptoms involving skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 C.F.R. § 3.317(b).

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 3, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006).

A medically unexplained chronic multisymptom illness is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Evidentiary standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005). If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Effect of Lay Testimony

The Veteran has submitted several statements and a statement from his friend, C. S., in support of his various claims of service connection.  As a lay person, the Veteran is competent to describe symptoms, which he is able to perceive through the use of his senses.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses).  Further, the Veteran's statements and testimony are admissible and are to be considered as evidence of continuity.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept in determining whether lay evidence may be considered, in other words, whether the evidence is admissible).  The Board thus finds that the Veteran and C. S. are competent to describe symptoms they assert are of fatigue or fibromyalgia and events regarding his service and thereafter.

Although the Veteran is competent to describe symptoms, unless the diagnosis is capable of lay observation, the determination as to the presence or diagnosis of such a disability is medical in nature and competent medical evidence is required to substantiate the claim.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  The Veteran is not asserting the presence of any disability since service that is capable of lay observation.  See Jandreau, 492 F.3d at 1377 (explaining in a footnote, sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); see also Barr, 21 Vet. App at 309 (varicose veins were subject to non-expert diagnosis due to the readily observable defining characteristics of the condition).

A diagnosis involving the muscles, joints, nerves, or other internal systems cannot be made by the Veteran as a lay person based on visual observation or by any other of the senses.  As demonstrated by this case, a diagnosis depends upon interpretation of symptoms, and clinical and diagnostic tests, such as radiological studies, which requires medical knowledge.  No factual foundation has been established that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical diagnosis or to offer an opinion on the questions of etiology.  Therefore, the Veteran's assertion or opinion that he has either CFS or fibromyalgia and their relationship to service is not competent evidence.  To this extent his statements and testimony are not admissible as evidence of the diagnosis and causation of a disability.  It is the opinion of a layman and not competent medical evidence of a diagnosis by a medical professional.  The Veteran's discussion of his symptoms certainly is important, however, the Veteran's opinion as to the cause of his symptoms cannot outweigh the opinion of a medical professional. 

To sum up the foregoing, the Board will consider the Veteran's and C. S.'s testimony as it relates to the onset and continued presence of his symptoms.  Such lay evidence is relevant and competent.  To the extent that the Veteran is offering his own opinion as to what disability is causing the symptoms, or the relationship of any given disability to service or to another disability, the Board has disregarded the Veteran's opinions in its analysis.  While the Veteran's report of symptoms he experienced are relevant, competent, and credible, this evidence does not establish the nexus to service by itself, but rather, are facts that someone with medical knowledge can consider as to the relationship between any disability and service.  

Service Connection for CFS

Having determined that new and material evidence has been submitted, the Veteran's claim for service connection for CFS is reopened and the Board will proceed to evaluate the merits of the claim on the basis of all evidence of record.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) citing Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (the Board is required to decide whether new and material evidence has been received preliminarily to addressing merits).  The Board incorporates by reference the evidence discussed above in analyzing whether the claims for service connection for CFS should be reopened.  

Although the Board does not weigh the evidence nor assess the credibility of the evidence when deciding whether to reopen a previously denied claim, the same is not true when deciding the merits of the claim.  Indeed, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

While the Veteran has submitted evidence that he has symptoms of fatigue, as noted above, as a lay person, he is not competent to diagnose CFS or that the symptoms are related to CFS or due to an undiagnosed illness.  

The Board finds that the only competent and credible medical evidence before the Board, as to the claim of service connection for CFS are the records of medical providers and the examination and report of the December 2009 VA examiner.  All are qualified by education, training, or experience to diagnose a medical condition and to offer an opinion on causation.  With regard to medical opinions, the probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -03 (2008).  

The records of the medical providers not only do not provide a diagnosis of CFS but also do not contain any treatment or work up for symptoms of fatigue, CFS, or an undiagnosed illness.  Moreover, the Board finds that the opinion of the December 2009 VA examiner is more probative as to the claim of service connection for CFS.  The Board finds the unfavorable medical opinions of the December 2009 VA examiners is well reasoned, detailed, and provide rationales that are consistent with other evidence of record, and included reviews of the claims file and the Veteran's symptoms.  The examiner was specifically directed to determine it the Veteran had CFS and/or if he was experiencing symptoms due to an undiagnosed illness.  The examiner concluded after interviewing the Veteran, examining him, reviewing the medical records including diagnostic testing, that there was no evidence that the Veteran had CFS or any symptoms or signs that related to an undiagnosed illness.  

The VA examiner set forth an accurate history with medical details taken from the Veteran's claims file, which renders it especially probative.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  As the VA examiner applied medical analysis to the significant facts of the case to reach the conclusion expressed in the opinion, the Board also finds the evidence competent and credible and highly probative on the material issues of fact, i.e., whether the Veteran has CFS, and if so, is it related to service or due to an undiagnosed illness.  The VA examiner has provided the most probative evidence and the Board assigns it the most weight as the examiner's report specifically addresses the question of a diagnosis and its relationship to service.  

In sum, the Board finds that the opinions of the December 2009 VA examiner provide the most persuasive evidence of record and this weighs against the Veteran's claim.  To establish entitlement to VA disability compensation, there must be a current disability.  Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  After a thorough review of the record, there is simply no suggestion that the Veteran had or has chronic fatigue syndrome.  38 C.F.R. § 3.303(c).

Accordingly, the weight of the medical evidence is against the existence or diagnosis of CFS and an association or link between any fatigue symptoms to an undiagnosed illness.    In the absence of competent evidence of current chronic fatigue syndrome including as due to an undiagnosed illness, the preponderance of the evidence is against the claim on the applicable theories of service connection, and the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b).

Service Connection for Fibromyalgia

The Veteran also asserts that he suffers from fibromyalgia, to include as due to an undiagnosed illness.  To the extent the Veteran's symptoms such as pain of the knees, hands, and wrists relate to his claim for service connection for fibromyalgia, the Board incorporates the evidence to reopen service connection for bilateral knee, bilateral hand, and bilateral wrist disabilities in its discussion concerning service connection for fibromyalgia.  

The Veteran underwent a VA examination for fibromyalgia in December 2009.  The Veteran reported right knee pain which was chronic and in a sleeve pattern.  The pain is 5/10 with a flare to 8/10 with increased walking that lasts a couple of hours.  If he decreases the walking and takes medication, the discomfort will be resolved.  The Veteran can walk a half a mile.  He has decreased his squatting.  His sitting is unlimited.  Both knees were examined and had a range of motion of 0-140 degrees bilaterally and without evidence of instability.  No other signs were elicited except for crepitus was noted in each knee.  

The Veteran reported developing discomfort bilaterally in his hands several years ago.  He had stiffness in the morning and found it difficult to write.  The pain is 3/10, which does not change throughout the day.  There are no episodes of flare- ups or increased pain with repetition.  There were no other symptoms he associated to either the hands or the wrists such as swelling or dislocation.  The pain also did not limit him in his daily activities.  Upon examination, there was no tenderness, redness, erythemia, or swelling.  He had normal grip strength and movement.   Movement of the fingers was normal.  

The examiner also noted there was no trigger-points or tender points indicating fibromyalgia in other muscle areas, such as, for example, the trapezius muscle.  Deep tendon reflexes, strength, and sensation in the upper and lower were normal.  

The MRI demonstrated the Veteran had a torn meniscus and the X-rays of the hands were normal.  

The diagnosis was right and left arthralgias.  The examiner also diagnosed torn lateral meniscus of the right knee with a grade I sprain of the medial collateral ligament and chondromalcia changes.  There was no evidence of fibromyalgia.  The examiner stated that the Veteran's arthralgias of the hands are common in patients that perform manual labor or computer use and the Veteran does both.  

While the Veteran has submitted evidence that he has symptoms of fatigue, as noted above, as a lay person, he is not competent to diagnose fibromyalgia or that the symptoms are related to fibromyalgia or due to an undiagnosed illness.  

The Board finds that the only competent and credible medical evidence before the Board, as to the claim of service connection for fibromyalgia are the records of medical providers and examinations and report of the December 2009 VA examiner.  All are qualified by education, training, or experience to diagnose a medical condition and to offer an opinion on causation.  With regard to medical opinions, the probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -03 (2008).  

The records of the medical providers not only do not diagnosis fibromyalgia but also do not contain any treatment or work up for symptoms of fibromyalgia or an undiagnosed illness.  Moreover, the Board finds that the opinions of the December 2009 VA examiner are more probative as to the claim of service connection for fibromyalgia.  The Board finds the unfavorable medical opinions of the December 2009 VA examiners is well reasoned, detailed, and provide rationales that are consistent with other evidence of record, and included reviews of the claims file and the Veteran's symptoms.  The examiner was specifically directed to determine if the Veteran had fibromyalgia and/or if he was experiencing symptoms due to an undiagnosed illness.  The examiner concluded after interviewing the Veteran, examining him, reviewing the medical records including diagnostic testing, that there was no evidence that the Veteran had fibromyalgia or any symptoms or signs that related to an undiagnosed illness.  

The VA examiner set forth an accurate history with medical details taken from the Veteran's claims file, which renders it especially probative.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  As the VA examiner applied medical analysis to the significant facts of the case to reach the conclusion expressed in the opinion, the Board also finds the evidence competent and credible and highly probative on the material issues of fact, i.e., whether the Veteran has fibromyalgia, and if so, is it related to service or due to an undiagnosed illness.  The VA examiner has provided the most probative evidence and the Board assigns it the most weight as the examiner's report specifically addresses the question of a diagnosis and its relationship to service.  

In sum, the Board finds that the opinions of the December 2009 VA examiner provide the most persuasive evidence of record and this weigh against the Veteran's claim.  To establish entitlement to VA disability compensation, there must be a current disability.  Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  After a thorough review of the record, there is simply no suggestion that the Veteran had or has fibromyalgia or an undiagnosed illness with fibromyalgia symptoms.  38 C.F.R. § 3.303(c).

Accordingly, the weight of the medical evidence is against the existence or diagnosis of fibromyalgia and an association or link between any fatigue symptoms to an undiagnosed illness.  In the absence of competent evidence of current fibromyalgia including as due to an undiagnosed illness, the preponderance of the evidence is against the claim on the applicable theories of service connection, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Increased Rating for Irritable Bowel Syndrome

The Veteran is service connected for irritable bowel syndrome (IBS), which at all relevant times since he filed his claim for a higher rating, has been evaluated at 30 percent.  The Veteran asserts that the current evaluation does not accurately reflect the severity of his IBS disability.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Facts

The Veteran was provided a VA examination for his IBS disability in February 2008.  The Veteran complained of diarrhea on a daily basis.  He rarely suffers from constipation.  He averages 8 bowel movements a day with loose, occasionally watery, stools.  He stated about 3-4 times a month, he cannot make it to the bathroom in time and he will soil himself.  He notices he has to go immediately after he wakes up.  There is no relationship to meals but the Veteran avoids greasy foods.  He has occasional abdominal cramping with a lot of flatus.  There is rare bleeding.  There is no anemia attributable to blood loss.  He has not had any significant weight loss or gain.  Upon examination, the Veteran had active bowel sounds.  There was mild epigastric tenderness to palpitation.  There were no masses or visceromegaly.

The Veteran's friend, C. S., submitted a statement in July 2008 where she noted the Veteran has diarrhea 8-10 times a day, which starts immediately upon wakening.  She notices that it is nearly impossible for the Veteran to hold it once the urge hits and on a few occasions, he has made it too late to the bathroom.  In her opinion, the IBS has had a major impact in the Veteran's ability to hold onto a job.  

The Veteran has also submitted a statement that he must use the bathroom 8-10 times a day and it, along with his other disabilities, has impacted his ability to hold onto a job.

In a September 2008 VA examination, the Veteran started he now had 10 episodes of diarrhea a day.  He takes medication twice a day to help alleviate his symptoms.  He has constipation infrequently and usually after he takes his medication.  He has indigestion and bloating about three times a week and each episode is brief in duration.  He has daily abdominal cramping that lasts about 30 seconds and resolve with either a bowel movement or flatus.  He soils himself approximately 5 times a month.  He will occasionally wear pads depending upon on the activity.  The Veteran had no symptoms of vomiting, weight loss, loss of appetite, gastrointestinal bleeding, melana, or bright red blood.  The examination did not reveal any organomegaly, masses, or tenderness.  Blood test demonstrated normochromic anemia.   

The Veteran has been followed at VA for his IBS and in August 2009, at a general medical evaluation, his IBS was described as stable.  

Analysis

IBS is rated under Diagnostic Code 7319.  Under Code 7319, and the Veteran is rated at 30 percent.  Thirty percent is the maximum rating available for IBS.  In light of the foregoing, the Board concludes that the Veteran is not entitled to any higher rating for his IBS disability under Diagnostic Code 7319. 

As to whether the Veteran may be entitled to a higher rating by applying another diagnostic code, gastrointestinal disabilities are "diseases of the digestive system."  With such diseases, particularly within the abdomen, which, while differing in the site of pathology, they produce a common disability picture characterized by varying degrees of abdominal distress or pain, anemia, and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated by the instructions under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14.  38 C.F.R. § 4.113 (emphasis added).  Thus, ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.  Therefore, under the regulation, a determination must be made regarding the predominant disability picture.

In light of the above, the preponderance of the evidence is against entitlement to a rating in excess of 30 percent.  As noted above, the predominate disability is diarrhea with occasional abdominal pain (abdominal cramping).  The maximum rating of 60 percent under Diagnostic Code 7346 is authorized for hernia with symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Code 7346.  Here, while symptoms of pain are noted, there has been no evidence of vomiting, material weight loss, hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  The Veteran has been diagnosed with anemia, but as noted in the VA examinations, it does not result from gastrointestinal bleeding.  There is no showing of ulcerative colitis as is rated under Diagnostic Code 7323 and in any event the next higher rating under Diagnostic Code 7323 contemplates numerous yearly attacks of colitis.  While the Veteran's diarrhea is occurring daily per his account, there is no showing of malnutrition, marked or otherwise, and only fair health during remissions.  Moreover, indicia of general debility, or any serious health complication, are lacking.  Therefore, the other Diagnostic Codes do not afford a basis for the assignment of any higher initial rating than 30 percent in the absence of a showing of peritoneal adhesions, ulceration, or gastritis.  See 38 C.F.R. § 4.114, DCs 7301, 7304, 7305, 7306, 7307.  Diagnostic Code 7332 provides for the assignment of a 100 percent evaluation where there is complete loss of anal sphincter control and this is neither alleged nor shown in this instance.  A 60 percent rating is assignable under Diagnostic Code 7332 where there is extensive bowel leakage and fairly frequent involuntary bowel movements.  Here, the Veteran has apprehension of fecal incontinence in public and modifies his food intake to reduce its possibility.  In addition, he will occasionally wear pads depending on what activity is involved.  While there are involuntary bowel movements at times, the Board finds that the frequency of incontinence and indication of pad usage to minimize its effect are not extensive such that a higher rating is warranted for assignment under Diagnostic Code 7332.  

In short, the Board has considered evaluating the service-connected disability under other possibly applicable diagnostic codes found at 38 C.F.R. § 4.114 (containing the schedule for rating disorders of the digestive system), but finds no applicable one that would grant the Veteran of a higher disability rating.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993); see also Pernorio v. Derwinski, 2 Vet. App. 625, 629   (1992).

The Board recognizes that the evidence supporting the Veteran's claim for a higher rating for IBS includes his statements regarding the severity of his IBS particularly incontinence.  The Board has also considered the Veteran's lay statements that his disability is worse than currently evaluated.  In evaluating a claim for an increased schedular disability rating, however, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  The Board is not free to ignore VA's duly promulgated regulations, which include the Rating Schedule.  Franklin v. Brown, 5 Vet. App. 190, 193 (1993).  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

Furthermore, in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  He is not, however, competent to identify a specific level of disability of his IBS disorder according to the appropriate diagnostic codes.  That involves specialized knowledge or training in identifying injuries and diseases of the gastrointestinal area.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.  No factual foundation has been established that the Veteran is otherwise qualified through specialized education, training, or experience to opine as to the severity of his symptoms relative to the appropriate diagnostic code rating criteria.  

Such competent evidence concerning the nature and extent of the Veteran's IBS disability have been provided by the medical personnel who have examined him during the current appeal period and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.   

The Board finds, after resolving all doubt in the Veteran's favor, that the Veteran's symptoms do not warrant a rating higher than 30 percent rating for irritable bowel syndrome.  The medical evidence of record shows continued complaints for diarrhea that occurred at a minimum of five and up to ten times a day. He wears absorbent pads in case of an accident. Thus, the Veteran's irritable bowel syndrome causes more or less, diarrhea and abdominal distress and warrants the 30 percent maximum rating under Diagnostic Code 7319. 38 C.F.R. § 4.114, but has not exhibited any symptoms or manifestations associated with a higher rating for any other gastrointestinal disability.  Diagnostic Code 7319 therefore best encompasses the manifestations and symptoms associated with the disability at issue, and there is no basis for the assignment of a higher rating under Diagnostic Code 7319 or any other Diagnostic Code.  

For all of the foregoing reasons, the preponderance of the evidence is against the claim for a rating higher than 30 percent for IBS and the benefit of-the doubt standard does not apply. 38 C.F.R. § 5107 (b). 

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe a disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board notes the Veteran's frequency of diarrhea and incontinence are factors contemplated in the rating criteria.  Although the Veteran is not currently employed and he states the IBS is a factor in his employability, there has been no demonstration that IBS alone results in marked interference with employment.  It appears that other disabilities that are the subject of pending service connection claims and health conditions contribute to the reasons the Veteran is not working.  In addition, there is no evidence of hospitalization due to his IBS.  The simple fact that his symptoms do not establish a rating as high as the Veteran desires does not mean it does not include the type of real-world impairment experienced by the Veteran, does not place his symptomatology outside of that contemplated by the rating schedule, or make application of the rating schedule impracticable in this case.  Accordingly, the Board determines that the Veteran's difficulty due to IBS has been considered under the criteria set forth in the rating schedule and finds that the schedular rating criteria adequately contemplate his symptomatology. 

Comparing the Veteran's current disability level and symptomatology to the Rating Schedule, the degree of the disability before the Board, including the effect on his daily life and impairment of earning capacity, is contemplated by the Rating Schedule and the assigned schedule rating is, therefore, adequate and no referral for an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).  

Total Disability Based Upon Individual Unemployability (TDIU)

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service- connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has expressly raised a separate claim that service-connected disability renders him totally unemployable.  As noted above, this issue is addressed below in the REMAND portion of this decision.


ORDER

1.  New and material evidence having been received, the claim for service connection for arthritis of the knees is reopened, and to this extent the appeal is granted.

2.  New and material evidence having been received, the claim for service connection for bilateral hand injury with arthritis is reopened, and to this extent the appeal is granted.

3.  New and material evidence having been received, the claim for service connection for bilateral wrist injury with arthritis is reopened, and to this extent the appeal is granted.

4.  New and material evidence having been received, the claim for service connection for mild obstructive disease with shortness of breath to include as due to an undiagnosed illness is reopened, and to this extent the appeal is granted.

5.  New and material evidence having been received, the claim for service connection for the anemia is reopened, and to this extent the appeal is granted.

6.  New and material evidence having been received, the claim for service connection for a skin disability is reopened, and to this extent the appeal is granted.

7.  New and material evidence having been received, the claim for service connection for chronic fatigue syndrome to include as due to an undiagnosed illness is reopened, and to this extent the appeal is granted.

8.  Entitlement to service connection for chronic fatigue syndrome to include as due to an undiagnosed illness is denied.

9.  Entitlement to service connection for fibromyalgia to include as due to an undiagnosed illness is denied.

10.  Entitlement to a rating in excess of 30 percent for irritable bowel syndrome is denied.  



REMAND

VA has received the Veteran's entrance examination, but has been unsuccessful in locating the remainder of his service treatment records.  The Veteran asserts that he was seen for knee, hand and wrist, skin, and respiratory problems while serving aboard the USS Enterprise and the USS America.  He was also told he was borderline anemic.  He has requested that VA obtain the medical records for those ships as they would substantiate his clams.  No request has been made for the medical records from the USS Enterprise and the USS America.  As the Veteran has asserted service treatment records might exist, but are missing, the Board has determined that a remand is necessary. The RO should request from the appropriate custodian any patient treatment records from the USS Enterprise and the USS America.  If the Veteran can provide information regarding any dates or places of service where he sought relevant treatment then the RO should make a similar request for records from this time period.  The RO should then request the NPRC to search muster rolls (or any equivalent documents) and the USS Lexington deck logs for any records concerning the Veteran documenting that he was hospitalized or injured.

As noted, the Veteran has argued he has arthritis in his knees, hands and wrists.  He also has submitted evidence that service was the initial onset of continuing pain and other symptoms.  Lay evidence concerning the onset of symptoms, if credible, is competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

VA must provide an examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).  The threshold for finding that the disability (or symptoms of a disability) may be associated with service is low. McLendon, 20 Vet. App. at 83; Locklear v. Nicholson, 20 Vet. App. 410, 419 (2006).

The Board has therefore determined that VA should provide the Veteran with a VA examination as there is evidence in the medical records of the claims for service connection for bilateral knee disabilities, bilateral hand disabilities, bilateral wrist disabilities, mild obstructive disease, a skin disability, and anemia.  As the record is insufficient to decide these claims, a VA examination and medical opinion is needed under the duty to assist.

Finally, the Veteran has filed a separate claim for total disability based upon individual unemployability (TDIU), although the Board notes that such a claim would already be part of his claim for a higher rating for IBS, if raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (a request for a total disability rating for compensation based on individual unemployability raised by the Veteran is not a separate claim for benefits, but part of the claim for increase).  The Veteran has also filed claims of service connection that are still pending before the Board that as noted above, are subject to the remand and the Board finds that the Veteran's claim for entitlement to TDIU is inextricably intertwined with these issues.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Thus, the issue of entitlement to TDIU must also be remanded. 

Accordingly, the case is REMANDED for the following action:

1.  Request from the NPRC and any other appropriate source to include the National Archives and Records Administration, and the applicable service department all dispensary or in-patient records of the Veteran while he was stationed aboard the USS Enterprise and the USS America.  

All efforts must be documented and associated with the file. Any negative replies must be in writing and the Veteran notified in accordance with 38 C.F.R. § 3.159.

2.  Request from the NPRC and any other appropriate source to include the National Archives and Records Administration, and the applicable service department, any documents concerning the Veteran including but not limited to muster rolls (or any equivalent documents), unit rosters, daily duty status reports, and deck logs of the USS Enterprise and the USS America.  

The RO should advise the Veteran that such searches are feasible only if the NPRC has a 90 day period to make the search. The RO should also advise the Veteran that the failure to provide the information may result in a VA examination and subsequent decision based upon the evidence of record.

All efforts must be documented and associated with the file. Any negative replies must be in writing and the Veteran notified in accordance with 38 C.F.R. § 3.159.

3.  Provide the Veteran a VA orthopedic examination for knees, hands, and wrists disabilities.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  All pertinent symptomatology and findings must be reported in detail.  A complete rationale for all opinions must be provided.

The examiner is asked to determine the diagnosis of the Veteran's knees, hands, and wrists disabilities, and then, for any diagnosed disability, is requested to offer an opinion as to whether it is at least as likely as not (probability of 50 percent or more), that the Veteran's knees, hands, and wrists disabilities are related to service, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found. 

If any knees, hands, or wrists disability is not attributable to a known diagnosis, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's complaints constitute undiagnosed illness consistent with the Veteran's Southwest Asia service during the Persian Gulf War from February to March 1991.

The examiner is asked to specifically comment on whether the Veteran's duties as a launch and recovery specialist could cause or contribute to any diagnosed knees, hands, and wrists disability.

The examiner is advised that lay evidence of continuity of symptoms after service, if credible, is competent evidence, regardless of the lack of contemporaneous medical evidence.  Nevertheless there still must be a factual showing that the symptom, for example pain, is derived from an injury, disease, or event in service. 

If, however, after a review of the record, an opinion on causation is not possible without resort to speculation, the VA examiner is asked to clarify whether actual causation cannot be determined because there are several potential non-service related causes of the current disability, and if so, identify the other potential causes for the symptoms after service as described by the Veteran, or that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record, considering current medical knowledge. 

4.  Provide the Veteran a VA pulmonary examination for mild obstructive disease disability.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  All pertinent symptomatology and findings must be reported in detail.  A complete rationale for all opinions must be provided.

The examiner is asked to determine the diagnosis of the Veteran's mild obstructive disability, and then, for any diagnosed disability, is requested to offer an opinion as to whether it is at least as likely as not (probability of 50 percent or more), that the Veteran's mild obstructive disability is related to service, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found. 

If any pulmonary disability is not attributable to a known diagnosis, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's respiratory complaints constitute an undiagnosed illness consistent with the Veteran's Southwest Asia service during the Persian Gulf War from February to March 1991.

The examiner is asked to specifically comment on the Veteran's evidence of exposure to jet fumes, chemicals, and asbestos during service.  

The examiner is advised that lay evidence of continuity of symptoms after service, if credible, is competent evidence, regardless of the lack of contemporaneous medical evidence.  Nevertheless there still must be a factual showing that the symptom is derived from an injury, disease, or event in service. 

If, however, after a review of the record, an opinion on causation is not possible without resort to speculation, the VA examiner is asked to clarify whether actual causation cannot be determined because there are several potential non-service related causes of the current disability, and if so, identify the other potential causes for the symptoms after service as described by the Veteran, or that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record, considering current medical knowledge. 

5.  Provide the Veteran a VA examination for anemia.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  All pertinent symptomatology and findings must be reported in detail.  A complete rationale for all opinions must be provided.

The examiner is requested to offer an opinion as to whether it is at least as likely as not (probability of 50 percent or more), that the Veteran has chronic anemia that is related to service, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found. 

The examiner is advised that lay evidence of continuity of symptoms of anemia during and after service, if credible, is competent evidence, regardless of the lack of contemporaneous medical evidence.  Nevertheless there still must be a factual showing that the symptom is derived from an injury, disease, or event in service. 

If, however, after a review of the record, an opinion on causation is not possible without resort to speculation, the VA examiner is asked to clarify whether actual causation cannot be determined because there are several potential non-service related causes of the current disability, and if so, identify the other potential causes for the symptoms after service as described by the Veteran, or that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record, considering current medical knowledge. 

6.  Provide the Veteran a VA examination for a skin disability.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  All pertinent symptomatology and findings must be reported in detail. A complete rationale for all opinions must be provided.

The examiner is asked to determine the diagnosis of the Veteran's skin disability, and then, for any diagnosed disability, is requested to offer an opinion as to whether it is at least as likely as not (probability of 50 percent or more), that the Veteran's skin disability is related to service, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found. 

If any skin disability is not attributable to a known diagnosis, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's skin disability constitutes an undiagnosed illness consistent with the Veteran's Southwest Asia service during the Persian Gulf War from February to March 1991.

The examiner is asked to specifically comment on, and if feasible, reconcile the diagnoses in the record of tinea versicolor, xenosis, dermatitis, eczema, and lichen simplex chronicus.

The examiner is advised that lay evidence of continuity of symptoms after service, if credible, is competent evidence, regardless of the lack of contemporaneous medical evidence.  Nevertheless there still must be a factual showing that the symptom is derived from an injury, disease, or event in service. 

If, however, after a review of the record, an opinion on causation is not possible without resort to speculation, the VA examiner is asked to clarify whether actual causation cannot be determined because there are several potential non-service related causes of the current disability, and if so, identify the other potential causes for the symptoms after service as described by the Veteran, or that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record, considering current medical knowledge. 

7.  After the development requested is completed, adjudicate the reopened claims for service connection for a disability of the knees, bilateral hand disability, bilateral wrist disability, mild obstructive disorder, anemia, and skin disability de novo.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


